Citation Nr: 0105531	
Decision Date: 02/23/01    Archive Date: 03/02/01

DOCKET NO.  99-10 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 10 percent for service-connected pseudofolliculitis 
barbae.

2.  Entitlement to an initial disability evaluation in excess 
of 10 percent for service-connected residuals of fracture, 
second and third toes, right foot.


WITNESSES AT HEARINGS ON APPEAL

Appellant and D.P.


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The veteran had active service from March 1973 to June 1978.  
This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision prepared in August 
1998 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana, and issued to the 
veteran in September 1998.  The RO, in pertinent part, 
granted service connection for pseudofolliculitis barbae and 
for fracture, second and third toes, right foot, and assigned 
noncompensable evaluations for each of those disabilities, 
effective in July 1997.  The veteran disagreed with the 
assigned evaluations in September 1998, and a statement of 
the case was issued in March 1999.  The veteran submitted a 
timely substantive appeal in April 1999.  Subsequently, in a 
rating decision in August 1999, issued in September 1999, the 
RO increased the evaluation of each disability to 10 percent.  
Because the veteran has not been awarded the highest 
evaluations available under the diagnostic criteria, his 
appeal remains before the Board.  AB v. Brown, 6 Vet. App. 
35, 38 (1993).

The veteran requested a Travel Board hearing.  The requested 
Travel Board hearing was conducted in November 2000 by the 
undersigned Board Member.

At his Travel Board hearing, the veteran expressly withdrew 
all claims of entitlement to service connection that had been 
developed for appellate review.  The veteran stated in an 
April 1999 substantive appeal that he wished to appeal all 
issues addressed by a March 1999 statement of the case (SOC).  
That SOC addressed denials of claims of entitlement to 
service connection for tendonitis, right knee; arthralgia 
left knee; back strain, neck pain, tightness with weakness; 
spur of the right olecranon of the elbow, plantar warts, and 
hiatal hernia, gastroesophageal reflux disease.  As the 
transcript of his November 2000 Travel Board hearing has been 
reduced to writing, the veteran's withdrawal of appeals for 
service connection for these disorders is valid, and those 
issues are not before the Board on appeal at this time.  
38 C.F.R. § 20.204 (2000).


FINDINGS OF FACT

1.  All relevant evidence necessary for appellate review of 
the determinations addressed in this decision has been 
obtained.

2.  The veteran's service-connected pseudofolliculitis barbae 
is manifested by itching and exfoliation of the skin after he 
shaves, followed by visible papules, followed by infected 
areas an average of once weekly, requiring continuous use of 
antibiotics to prevent more frequent infections;  the 
disability is also manifested by exacerbation of symptoms on 
exposure to heat, by moderate visible disfigurement of the 
skin of the face and neck, and by increased disfigurement if 
he does not shave.  

3.  The veteran's service-connected fractures of the second 
and third toes, right foot, result in limitation of motion of 
those toes and pain on use.  


CONCLUSIONS OF LAW

1.  The criteria for an initial 30 percent evaluation for 
pseudofolliculitis barbae have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991, as amended by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000)); 38 C.F.R. § 4.118, Diagnostic Codes 7804, 7805, 
7806, 7814 (2000).

2.  The criteria for an initial evaluation in excess of 10 
percent for service-connected fractures of the second and 
third toes, right foot, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991, as amended by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000)); 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to increased initial 
evaluations for his service-connected pseudofolliculitis 
barbae and fractures of the second and third toes, right 
foot.  The Board is satisfied that the claims for increased 
evaluations have been fully developed, even though the RO 
processed these claims before November 9, 2000, the effective 
date of the Veterans Claims Assistance Act.  See Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2098 (2000) (to be codified 
at 38 U.S.C. § 5103A).  Consequently, the veteran is not 
disadvantaged by a decision on the merits of these claims by 
the Board.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In a claim of 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings may be assigned 
for separate periods of time, based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7.

1. Claim for increased initial evaluation for 
pseudofolliculitis barbae

The veteran's service medical records reflected that he 
developed pseudofolliculitis barbae during service.  He was 
assigned a physical profile that did not require him to 
shave.  Service connection was granted for pseudofolliculitis 
barbae, effective in July 1997, based on the veteran's 
initial application, and his disability was evaluated under 
38 C.F.R. § 4.118, Diagnostic Code 7814.

Diagnostic Code 7814 provides that the criteria specified for 
the diagnostic code used to evaluate eczema, Diagnostic Code 
7806, are for application, dependent upon the location, 
extent, and repugnant or otherwise disabling character of the 
manifestations of the pseudofolliculitis barbae.  Under 
Diagnostic Code 7806, a noncompensable rating is warranted 
for slight, if any, exfoliation, exudation or itching, if on 
a nonexposed surface or small area.  A 10 percent rating is 
warranted for exfoliation, exudation or itching, if involving 
an exposed surface or extensive area.  A 30 percent 
evaluation is warranted for exudation or itching constant, 
extensive lesions, or marked disfigurement.  38 C.F.R. § 
4.118, Diagnostic Code 7806.

At an RO hearing conducted in May 1999, the veteran testified 
that his pseudofolliculitis barbae affected the entire 
shaving area below the chin down the neck, both in the front 
of the neck and in the back of the neck at the hairline.  The 
veteran testified that he used a topical medication to reduce 
itching and a prescribed medication, Doxycycline, for 
infection.  He testified that the skin would itch after he 
shaved, then break out in bumps, which would get infected.  
The veteran also submitted two photographs, which were 
associated with the claims file.

On VA examination conducted in June 1999, the veteran 
reported continuous pseudofolliculitis barbae since 1993.  
The affected areas were both checks and the neck, about a 28-
centimeter area.  There was exfoliation with crusting, and 
there was itching.  

On VA examination in May 2000, the veteran was using 
Doxycycline, 100 milligrams orally daily, and a cream 
topically.  He reported burning and itching of lesions in the 
beard area and on the back of the neck.  There were skin 
lesions of 1 millimeter to 2 millimeters in size over the 
beard area and the back of the neck.  There was no 
ulceration, exfoliation, or crusting.  There were no 
associated symptomatic or nervous system manifestations.  

At his November 2000 Travel Board hearing, the veteran 
testified that he had scars on his checks as a result of 
pseudofolliculitis barbae infections.  He further testified 
that there was some increase in severity of the symptoms with 
exposure to heat, such as during hot weather, or with 
exposure to sunlight, and at his work in a boiler room.  He 
testified that the symptoms routinely flared up two days 
after he shaving, each time he shaved, and that the flare-ups 
resulted in an infection about once a week.  The veteran 
further testified that not shaving would not result in a 
decrease in symptoms, because the hairs would simply become 
ingrown if unshaven, causing infections and lumps and bumps 
under the skin.  The Board finds that the veteran's testimony 
as to the frequency and extent of his skin involvement is 
credible.  See McCartt v. West, 12 Vet. App. 164, 167 (1999) 
(skin disabilities may be the type of condition suitable for 
lay observation).  

The rating criteria provide for a 30 percent evaluation if 
there is constant exudation or itching, or if there is marked 
disfigurement..  In this case, the evidence establishes that 
the veteran has itching on a routine or cyclic basis, 
occurring each time the veteran shaves, and then going away.  
However, the evidence also reflects that when the itching or 
exfoliation decreases, the cyclic manifestations change, and 
the veteran has an increase in the appearance of visible 
papules.  The papules, in turn, then begin to decrease in 
severity over the next few days, but, on average, at least 
once a week there is an infection in one or more papules even 
when the veteran is taking an antibiotic.  The infected 
lesions sometime become extensive, as evidenced by the scars 
visible in photographs.  

The criteria also provide a 30 percent evaluation for 
extensive lesions.  The Board notes in this regard, however, 
that the area covered by extensive lesions at any one time 
remains small, because the affected area is limited. In 
considering disfigurement, the Board has also considered the 
photographs associated with the record.

The evidence, including prescription slips and pharmacy 
records, establishes that the veteran has been on antibiotics 
almost continuously for more than one year during a 
significant portion of the period of the pendency of this 
appeal, and still has symptoms including infection.  Although 
he does not meet any one of the three alternative criteria 
for a 30 percent evaluation at all times, the Board finds 
that the veteran has met at least one of the requirements for 
a 30 percent evaluation at least half the time during the 
pendency of this appeal.  Factoring in consideration of use 
of a topical prescription medication and a prescribed 
antibiotic during at least a significant period of the 
appeal, the Board finds that a 30 percent initial evaluation 
is warranted.  

The Board has also considered whether an evaluation in excess 
of 30 percent is warranted.  The May 2000 VA examination 
report establishes that there are no systemic or nervous 
manifestations of the disability.  The veteran's appearance 
at his hearing and photographs establish that the disability 
is visible, on the exposed area of the veteran's head and 
neck, but is not "marked" in that the disfigurement does 
not approach exceptional repugnancy inasmuch as the general 
shape, contour, and color of the skin does not vary so 
markedly from normal as to be deforming, offensive, or quite 
unusual and has not been clinically described as such.  
Therefore, the disability does not more nearly approximate 
the criteria for a 50 percent evaluation under Diagnostic 
Code 7806.

The Board has also considered whether it would be to the 
veteran's advantage to separately rate the disfigurement from 
the other manifestations of the disability. Without 
consideration of the disfigurement, the evidence would not be 
in equipoise to warrant an evaluation in excess of 10 percent 
under Diagnostic Code 7806 since the disability involves a 
limited area, and the exudation and itching associated with 
the disability are not continuous.  The degree of 
disfigurement evidenced by the medical evidence and the 
photographs depicting the condition is not more than 
moderate, in the Board's judgment.  Therefore, the 
disfigurement would not warrant an evaluation in excess of 10 
percent under Diagnostic Code 7800.  Accordingly, it would 
not be to the veteran's advantage to separately rate the 
disfigurement.

In accordance with Esteban v. Brown, 6 Vet. App. 259 (1994), 
the Board has also considered whether the scarring otherwise 
warrants a separate compensable evaluation.  The medical 
evidence and the veteran's statements and testimony are 
devoid of any evidence or allegation that the scarring alone, 
without consideration of the other manifestations, is tender 
or painful.  Therefore, there is no appropriate basis for 
assigning a separate compensable evaluation under Diagnostic 
Code 7804.  

The Board finds that an initial 30 percent evaluation, but no 
higher evaluation, is warranted for pseudofolliculitis 
barbae.

2. Claim for a higher initial evaluation for fracture, toes, 
right foot

The veteran's service medical records reflect that he was 
treated for fracture of the second and third toes of his 
right foot in service.  Service connection was awarded, based 
on the veteran's initial application, effective in July 1997.  
The disability was evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5284, which provides that a 10 percent 
evaluation is warranted for moderate foot injuries.  A 20 
percent evaluation is warranted for moderately severe foot 
injuries and a 30 percent evaluation for severe foot 
injuries.  38 C.F.R. 4.71a, Diagnostic Code 5284. 

In an envelope postmarked in April 1999, the veteran 
submitted photographs which demonstrate an apparent deformity 
in the shape of the second and third toes (third and fourth 
digists) of the right foot.  At his RO hearing in May 1999, 
he testified that the joints of his right second and third 
toes would swell and those joints were painful.  

On VA examination in June 1999, the veteran reported that 
right foot pain flared up on the average about four times a 
week, and would occur with standing four to six hours, or 
with walking more than one-quarter mile.  He reported partial 
pain relief with medication (Daypro), but he said that the 
medication bothered his stomach.  He also reported some 
relief with massage and elevation of the foot.  The range of 
motion of the second toe was limited by about 10 degrees when 
compared to the second toe of the unaffected foot; range of 
motion of the third right toe was not impaired.  There was 
radiologic evidence of clawtoe deformity of the right foot.  
Such deformity was again noted on VA examination in October 
1999.

An outpatient treatment record which appears to be dated in 
December 1999 reflects that the veteran complained of right 
foot pain.  The examiner noted that this was a chronic 
problem associated with an old fracture of the toes.  

On a VA examination in May 2000, the veteran reported 
intermittent throbbing pain in the second and third right 
toes.  He reported taking Tylenol #3 (Tylenol with codeine) 
for relief.  He did not use any assistive device for 
ambulation.  He used a regular shoe with a cushion to 
decrease pain.  There was limitation of flexion of the right 
second and third toes and the veteran had pain with flexion 
of those toes.  His gait was normal, and there was no edema.  
The examiner concluded that the veteran had pain and 
limitation of motion of the right second and third toes 
residual to fractures of those toes in service.  

The term "moderate" as contemplated under Diagnostic Code 
5284 is not defined by regulation.  The overall regulatory 
scheme relating to the feet and toes, however, contemplates 
10 percent ratings in cases where problems include such 
difficulties as having the great toe dorsiflexed, some 
limitation of dorsiflexion at the ankle, and definite 
tenderness under the metatarsal heads.  See Diagnostic Code 
5278.  A 10 percent rating may also be assigned when there is 
moderate malunion or nonunion of the tarsal or metatarsal 
bones.  See Diagnostic Code 5283.

Obviously, the veteran's disability affects only two of the 
five digits of his right foot.  The veteran's ankle and knee 
motion are not affected.  The veteran has pain after walking 
more than one-quarter mile or standing four or more hours, 
but he can walk for a short distance without pain.  The 
evidence does not establish any symptoms or manifestation of 
disability or combination of manifestations that is more than 
"moderate" in severity.  

In denying an initial evaluation in excess of 10 percent for 
this disability, the Board has reviewed the potential use of 
other diagnostic codes.  Although the veteran has two digits 
which are clawtoes, he does not have dorsiflexion of the 
great toe, limitation of dorsiflexion at the ankle, or 
tenderness under the other metatarsal heads so as to warrant 
a separate compensable evaluation for claw foot under 
Diagnostic Code 5278.  There is no evidence of flatfoot, weak 
foot, hallux valgus or rigidus, so diagnostic codes for 
evaluating those disorders are not applicable.  The currently 
assigned 10 percent evaluation is the highest available under 
Diagnostic Codes 5279 and 5282, the codes used to evaluate 
metatarsalgia or hammer toes.  There is no evidence of any 
other toe or foot disorder which may be evaluated as more 
than 10 percent disabling.  The radiologic evidence is 
negative for findings of arthritis, so DC 5003 is not 
applicable.  38 C.F.R. 4.71a, Diagnostic Code 5003.  

The evaluation of the veteran's foot impairment as moderate 
includes consideration of pain, because the veteran's 
complaint of pain is the primary symptom warranting the 10 
percent evaluation.  In this regard, the Board notes that the 
only symptom objectively confirmed on medical examination, 
other than pain, was limitation of motion of one toe, and 
that symptom alone would not warrant a 10 percent evaluation.  
The Board does not find any manifestation of pain or severity 
of pain that is not contemplated within the current 10 
percent initial evaluation.  An evaluation in excess of 10 
percent is not warranted on the basis of pain.  See 38 C.F.R. 
4.40, 4.45.  Over-all, the preponderance of the evidence is 
against an initial evaluation in excess of 10 percent.  The 
evidence is not in equipoise, and the provisions of 
38 U.S.C.A. § 5107(b) regarding benefit of the doubt are 
inapplicable.  


ORDER

An increased initial evaluation of 30 percent, but no higher, 
is warranted for pseudofolliculitis barbae, subject to laws 
and regulations regarding effective dates of monetary awards.

An initial evaluation in excess of 10 percent for fracture, 
second and third toes, right foot, is denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

 

